856 F.2d 1456
Bob GEARY, et al., Plaintiffs-Appellees,v.Louise RENNE, San Francisco City Attorney, et al.,Defendants-Appellants.
No. 88-2875.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Sept. 16, 1988.Decided Sept. 21, 1988.

Dennis Aftergut, City Attorney's Office, San Francisco, Cal., for defendants-appellants.
Arlo Hale Smith, San Francisco, Cal., for plaintiffs-appellees.
Before SNEED, CANBY and TROTT, Circuit Judges.

ORDER

1
The judgment of the trial court in this case entered on April 27, 1988, is ordered stayed pending further order of this court.